UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6853



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus

WESLEY ANTHONY     EGERTON,   a/k/a   Michael    A.
Jackson,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News.     Robert G. Doumar, Senior
District Judge. (CR-93-40-NN, CA-96-9-4)


Submitted:   May 30, 1997                       Decided:   June 17, 1997


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Wesley Anthony Egerton, Appellant Pro Se. Sherrie Scott Hardwick,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Egerton, Nos. CR-93-40-NN; CA-96-9-4 (E.D.
Va. May 6, 1996). Although we grant Appellant's motion to supple-

ment the record on appeal, we dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2